Exhibit June 27, Steven Helmers, Esq. Christopher Reitz, Esq. Black Hills Corporation Aquila, Inc. 625 Ninth Street 20 West Ninth Street Rapid City, SD 57709 Kansas City, MO 64105 Re: Partnership Interests Purchase Agreement and Asset Purchase Agreement (collectively, the "Agreements") by and among Aquila, Inc. ("Aquila"), Black Hills Corporation ("Black Hills"), Great Plains Energy Incorporated ("Great Plains") and Gregory Acquisition Corp. ("Gregory") Dear Steve and Chris: Under the terms of the Agreements, as modified by those certain letters dated as of June 29, 2007, August 31, 2007, September 28, 2007, November 30, 2007, January 30, 2008, February 28, 2008, March 28, 2008, April 28, 2008, May 29, 2008, and June 19, 2008, Black Hills, Aquila and Great Plains are to attach schedules setting forth Retained Agreements and Shared Agreements prior to June 27, 2008.We recognize that this deadline may be implausible and therefore propose extending the date set forth under section 2.2(1) and 8.5(d) of the Agreements to July 3, 2008. If you are in agreement, please sign below on the attached signature page where indicated and return a copy of this letter to me by fax or e-mail. Very truly yours, Great Plains Energy Incorporated By: /s/ Mark G. English Name: Mark G. English Title: General Counsel ACKNOWLEDGED, CONSENTED TO, AND ACCEPTED BY: BLACK HILLS CORPORATION By:/s/ Steven J. Helmers Name:Steven J. Helmers Title:Sr.
